Title: To Thomas Jefferson from Hugh Williamson, 11 December 1784
From: Williamson, Hugh
To: Jefferson, Thomas



Dear Sir
Trenton 11th Decr: 1784.

Very little Progress has been made since your departure in the Plans for improving the great Dismal. People near Edenton are afraid that a Canal from Pasquetank to Elizabeth River, through Drummonds Lake would deprive that Town of its small remains of Trade and the People on Pasquetank River who would be profited by the Canal have not Enterprize enough to go on with the Work. They want a Conductor, an able and persevering Director on the Virginia side would answer the Purpose. Our Company has from 30 to 40 Thousand As:. We have a Party of Men working in the Swamp. The mannager has lately been through it. No Part of the Lake is within our Tract, for it is ¾ of a mile North of the Line. There is a Mill on a head Branch of Elizabeth River to which the Tide flows and it is said that the stagnant Waters of the Dam of that Mill extend to within half a Mile of Drummonds Pond. If so, a single Lock at the Mill and a very short Canal opens the Carriage from Norfolk into the Lake and a Mile further brings it among the weighty Junipers in our Swamp. I have directed our Agent to try to buy two or three shares more for me but don’t know what success he may have.
A valuable Improvement is said to have been made in Mecanicks by a Citizen of Virga. on Potowmack. He says that he has found a method of working a Boat carrying from 5 to 10 Tons 70 or 80 miles a day by three men up such a River as the Ohio. He says she will go @ 3 miles the Hour up a River where the Stream runs @ 6 miles. Do you believe this? Genl. Washington has seen the Boat in miniature and certifies that it has exceeded his belief and he thinks it a useful discovery. The Projector is getting Laws in the different States to operate as a Patent for his Discovery for 10 Years.
You will soon hear many Complaints concerning our Western Country. The Spaniards have not only interdicted the Navigation  of the Mississipi but they seem to be making Incroachments and are doubtless taking Pains to exasperate the Indians, to the great Terror of our frontier Inhabitants and to the loss of some Lives. It is true that the Spaniards had subdued two or three British Garisons in West Florida and possess’d the lower Part of that Province previous to the Peace. Does such a Tenure give a good Title to a Country. Such Positions are dangerous; they have been objected to by Spain herself.
There is a diversity of Sentiments respecting the probable Effects of those strange proceedings of the Court of Spain. Doubtless they are pointed with an evil Eye against the Prosperity of the US, but I think they will be favourable in their operations.
Should the Navigation of the Mississipi continue open vast Bodies of People would migrate thither whose mercantile Connections could be of no Use to the old States. In Taxation their assistance would be very ineffecient. On the contrary let the Navigation of the Mississipi be shut up and the Country joining our present Settlements will be first improved and a durable commercial and civil intercourse established.
The Business I suppose will cause us to send a Minister to the Court of Spain. From the strong representations that have lately been made by Mr. Lawrence who says he is requested by Doctor Franklin so to do, I suppose the doctor will be permitted to return. Should that be the Case I hope you will be his successor at Versailles. In that Case too we shall have much difficulty in determining who is to go to London. Perhaps Livingston, Jay, or Adams. I think the last has Prejudices too strong.
We have lately heard strange stories concerning a certain Doctor in Paris who performed some thing in the Cure of Diseases like inchantment. Is there any useful discovery made?
I have the Honor to be with the utmost Regard Dr. Sr Your obedt Servt,

Hu Williamson

